ORDER
PER CURIAM.
Brendan W. Max appeals from the judgment entered on his convictions after a jury trial for two counts of child molestation in the first degree. Finding no plain error with respect to the challenged trial testimony from three witnesses and no abuse of discretion in the exclusion of an additional statement, we affirm.
An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, *360setting forth the reasons for this order pursuant to Rule 30.25(b).